EXHIBIT 10.1

EXECUTIVE  EMPLOYMENT  AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement"), effective as of September
4, 2018, is made by and between AXOGEN CORPORATION, a Delaware corporation
("AXOGEN" or "Employer"), and Angelo Scopelianos, PhD ("Employee")
 (collectively, the "Parties").

 

RECITALS:

 

A.         WHEREAS, AXOGEN believes it is in its best interest to employ
Employee, and Employee desires to be employed by AXOGEN; and

 

B.         WHEREAS, AXOGEN and Employee desire to set forth the terms and
conditions on which Employee shall be employed by and perform duties on behalf
of AXOGEN.

 

NOW, THEREFORE, in consideration of the promises set forth in this Agreement,
and for other good and valuable consideration, the receipt and adequacy of which
is acknowledged by this Agreement, the Parties to this Agreement, intending to
be legally bound, agree as follows:

 

1.        Employment. AXOGEN hereby employs Employee, and Employee hereby
accepts such employment, beginning September 4, 2018, all upon the terms and
conditions set forth in this Agreement, including those set forth in the
attached Schedules and Exhibits.

 

(a)         Duties of Employee. The duties of Employee are set forth on Schedule
1 of this Agreement, which is attached hereto and incorporated herein by
reference.

 

(b)         Compensation and Benefits. The compensation and benefits to which
Employee may be entitled pursuant to this Agreement are set forth on Schedule 2
of this Agreement, which is attached hereto and incorporated herein by
reference.

 

2.        Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement. Contemporaneously with the execution and delivery of
this Agreement, Employee shall enter into a Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation attached hereto as Exhibit "A" to
this Agreement which shall be incorporated herein by reference.

 

3.        Termination.

 

(a)         At-will. Either AXOGEN or Employee may terminate this Agreement at
any time during the course of Employee's employment and for any reason, upon
giving written notice to the other party. Employer shall have no further
liability or obligation to Employee other than to pay for services rendered
through Employee's last date of employment. If Employee elects to terminate this
Agreement and provides Employer with any notice period prior to the date of
termination, Employer may elect to terminate this Agreement immediately thereon
and incur no further obligation to Employee other than for wages worked through
the date of termination of this Agreement. It is the intention of the Parties
that at all times this shall be an at-will employment relationship during the
course of Employee's employment with Employer. Nothing contained in this
Agreement shall be deemed or construed to create a contractual relationship
between the Parties for a specific duration of time.

 

(b)         Death. In the event of the death of the Employee, this Agreement
shall terminate on the date of Employee's death, without any liability to or
upon the Employer other than to pay for services rendered prior to the date of
the Employee's death.

 

(c)         Permanent Disability. For purposes of this Agreement, the term
"Permanent Disability" shall mean a physical or mental incapacity of Employee,
which renders Employee unable to perform Employee's duties pursuant to this
Agreement, and which shall continue for ninety (90) consecutive days or one
hundred and eighty (180) days during any twelve-month period. If AXOGEN or
Employee terminates Employee's employment by reason of Permanent Disability of
Employee, this Agreement shall terminate immediately upon written notice by
AXOGEN to Employee, or the date Employee gives notice to terminate employment to
AXOGEN, without any liability to or upon the Employer other than to pay for
services rendered through the termination date.

 





1

--------------------------------------------------------------------------------

 



 

4.         Change in Control.

 

(a)           Definition. For the purposes of this Agreement, a "Change in
Control" shall mean the occurrence of any of the following events:

 

(i)     any "person" (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended ("Exchange Act")), who holds less
than twenty percent (20%) of the combined voting power of the securities of
AXOGEN or its parent company AxoGen, Inc. ("INC."), becomes the "beneficial
owner'' (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of AXOGEN or INC. representing fifty percent (50%) or
more of the combined voting power of the securities of either AXOGEN or INC.
then outstanding; or

 

(ii)    during any period of twenty-four (24) consecutive months, individuals,
who, at the beginning of such period constitute all members of the Board of
Directors of INC. (the "Board") and cease, for any reason, to constitute at
least a majority of the Board, unless the election of each director who was not
a director at the beginning of the period was either nominated for election by,
or approved by a vote of, at least two-thirds of the directors then still in
office who were directors at the beginning of the period; or

 

(iii)    AXOGEN or INC. consolidates or merges with another company, and AXOGEN
or INC. is not the continuing or surviving corporation, provided, however, that
any consolidation or merger whereby INC. continues as the majority holder of
AXOGEN securities or a merger or consolidation of AXOGEN and INC. will not
constitute a Change in Control; or

 

(iv)    shares of AXOGEN's or INC.'s common stock are converted into cash,
securities, or other property, other than by a merger of AXOGEN or INC.,
pursuant to Section 5(a)(iii), in which the holders of AXOGEN's or INC.'s common
stock immediately prior to the merger have the same proportionate ownership of
common stock of the surviving corporation as immediately after the merger; or

 

(v)    AXOGEN or INC. sells, leases, exchanges, or otherwise transfers all, or
substantially all, of its assets (in one transaction or in a series of related
transactions), provided, however, that any such transaction related to AXOGEN
whereby INC. continues as the majority holder of AXOGEN securities or INC. is
the sole other party to the transaction, will not constitute a Change in
Control; or

 

(vi)    the holders of AXOGEN's or INC.'s stock approve a plan or proposal for
the liquidation or dissolution of AXOGEN or INC.

 

(b)          Severance.

 

(i)         Termination in Connection with a Change of Control. In the event of
Employee's termination of employment by AXOGEN without Substantial Cause (as
defined below) upon or within one hundred and eighty (180) days following a
Change in Control or by Employee for Good Reason (as defined below), Employee
will be entitled to a severance payment consisting of: (A) twelve (12) months of
Employee's base salary; and (B) an amount equal to any bonuses paid to Employee
during the twelve (12) month period prior to Employee's termination of
employment. For purposes of this Agreement, "Substantial Cause" means:

 

(A) the commission by Employee of any act of fraud, theft, or embezzlement;

(B) any material breach by Employee of this Agreement, provided that AXOGEN
shall have first delivered to Employee written notice of the alleged breach,
specifying the exact nature of the breach in detail, and provided, further, that
Employee shall have failed to cure or substantially mitigate such breach within
ten (10) days after receiving such written notice; provided, however, that if
such breach is not susceptible of cure or substantial mitigation within ten (10)
days, Employee shall have a reasonable time thereafter to cure or substantially
mitigate such breach;

(C) a commission or conviction of any felony, or of any misdemeanor involving
moral turpitude, or entry of a plea of guilty or nolo contendere to any felony
or misdemeanor involving moral turpitude;

(D) material failure to adhere to AXOGEN's or INC.'s corporate codes, policies
or procedures which





2

--------------------------------------------------------------------------------

 



 

do not violate any applicable Federal, state or local law and have been adopted
in good faith for a valid business purpose as in effect from time to time; or

(E) failure to meet reasonable performance standards as established by AXOGEN or
INC.

 

For purposes of this Agreement, "Good Reason" shall mean Employee's resignation
from employment upon or within ninety (90) days following a Change of Control,
if AXOGEN or INC. is not the surviving entity, provided that Substantial Cause
for termination of Employee's employment does not exist at the time of such
resignation and the resignation is the result of the occurrence of any one or
more of the following:

 

a)          the assignment to Employee of any duties inconsistent in any respect
with his position (including status, offices, titles, and reporting
requirements), authorities, duties, or other responsibilities as in effect
immediately prior to the Change in Control of Employer or INC. or any other
action of Employer or INC. which results in a diminishment in such position,
authority, duties, or responsibilities, other than an insubstantial and
inadvertent action which is remedied by Employer or INC. promptly after receipt
of notice thereof given by Employee;

 

b)         a reduction by AXOGEN in Employee's base salary as in effect on the
date hereof and as the same shall be increased from time to time hereafter;

 

c)          the failure by AXOGEN to (i) continue in effect any material
compensation or benefit plan, program, policy or practice in which Employee was
participating at the time of the Change in Control of Employer or INC. or (ii)
provide Employee with compensation and benefits at least equal (in terms of
benefit levels and/or reward opportunities) to those provided for under each
employee benefit plan, program, policy and practice as in effect immediately
prior to the Change in Control of Employer or INC. (or as in effect following
the Change in Control of Employer or INC., if greater).

 

(ii)        Termination not in Connection with a Change of Control. In the event
of Employee's termination of employment by AXOGEN without Substantial Cause
prior to a Change of Control, Employee shall be entitled to a severance payment
consisting of: (A) twelve (12) months of Employee's base salary; and (B) an
amount equal to any bonuses paid to Employee during the twelve (12) month period
prior to Employee's termination of employment. Notwithstanding anything to the
contrary contained in this Section 5(b)(ii), no severance payment will be owed
to Employee if Employee is terminated by AXOGEN (with or without cause) within
nine months of the first date of Employees employment with AXOGEN.

 

(c)          Payment of Severance. As a condition of receiving any severance
under this section 5, Employee must sign (and not revoke) a reasonable,
commercially standard separation, waiver and release agreement (to be prepared
by Employer at the time of Employees termination containing legal terms ,but not
negotiated terms related to settlement payments or other monetary provisions,
consistent ( consistent being defined as at least two other severance agreements
for AxoGen officers entered into with 3 years of each other) with other
severance agreements) of all claims (known and unknown) against Employer and
INC. arising out of or relating to his employment with Employer or termination
thereof, excluding claims for severance under this section 5, as well as any
other terms and conditions required by Employer. Payment of any severance for
Employee will be made in a lump sum on the first payroll date following the 60th
day following the date of Employee's termination of employment. Notwithstanding
the foregoing, if the Employee is a "specified employee" on Employee's
termination date, the postponement provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code"), as described in Section 8(n)
below, shall apply, if applicable.

 

So long as Employer or INC. is subject to federal COBRA and Employee timely
elects continuation coverage under COBRA, Employer or INC. shall pay the
premiums for the Employee and his covered dependent's COBRA (i) for the first
twelve (12) months of the COBRA continuation period, or (ii) until such time as
the Employee obtains new employment that provides reasonable and comparable
health care coverage (including without limitation, coverage of dependents),
whichever period is shorter. Employee has the duty to immediately notify the
applicable entity, in writing, if the event in (ii) above occurs.

 

5.          Surrender of Records and all Employer and INC. Property. Upon the
termination of Employee's employment for any reason, whether by AXOGEN or
Employee, Employee agrees to return to AXOGEN and INC., in good condition





3

--------------------------------------------------------------------------------

 



reasonable wear and tear excepted, (i) any and all equipment belonging to AXOGEN
or INC. including, without limitation, computers, cell phones, and personal
digital assistants, and (ii) any and all data, computer files, customer lists
and contact information, documents and other materials in Employee's possession,
or removed by Employee from AXOGEN's or INC.'s premises, whether now in
Employee's possession or not, which materials were obtained in connection with
Employee's employment with AXOGEN, including any and all copies (whether
complete or partial) and extracts thereof, and (iii) any and all other AXOGEN
property or Confidential Information and materials as they are defined in
Employee's Invention Assignment and Confidentiality Agreement, in the Employee's
control or possession.

 

6.           Miscellaneous Provisions.

 

(a)   Amendments to this Agreement only in Writing. The provisions of this
Agreement and the attached Schedules and Exhibits shall only be amended,
supplemented, or waived by a written agreement executed by both a duly
authorized officer of AXOGEN and Employee.

 

(b)   Assignments. Employee shall not assign Employee's rights and/or
obligations pursuant to this Agreement or the attached Schedules and Exhibits.
AXOGEN may assign its rights and/or obligations pursuant to this Agreement and
the attached Schedules and Exhibits at any time without prior notice to
Employee. In the event of a Change of Control in which AXOGEN or INC. is not the
surviving entity, any reference to AXOGEN or INC. shall be deemed to refer to
the surviving entity.

 

(c)   Binding Effect. All of the terms and provisions of this Agreement and the
attached Schedules and Exhibits, whether so expressed or not, shall be binding
upon, inure to the benefit of, and be enforceable by the Parties and their
respective administrators, executors, legal representatives, heirs, successors
and permitted assigns.

 

(d)   The Provisions of this Agreement are Severable. If any part of this
Agreement, or any of the Schedules or Exhibits entered into pursuant to this
Agreement, is contrary to, prohibited by, or deemed invalid under any applicable
law or regulation, such provision shall be inapplicable and deemed omitted to
the extent so contrary, prohibited or invalid, but the remainder of this
Agreement and its Schedules and Exhibits shall not be so invalidated, and shall
be given full force and effect so far as possible.

 

(e)   Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 1 through 6 shall survive and remain in effect beyond the
execution and delivery of this Agreement in accordance with their respective
terms of duration.

 

(f)   Waivers. The failure or delay of AXOGEN at any time to require performance
by Employee of any provision of this Agreement or the attached Schedules and
Exhibits, even if known, shall not affect the right of AXOGEN to require
performance of that provision or to exercise any right, power or remedy pursuant
to this Agreement or the attached Schedules and Exhibits. Any waiver by AXOGEN
of any breach of any provision of this Agreement or the attached Schedules and
Exhibits shall not be construed as a waiver of any continuing or succeeding
breach of such provision, a waiver of the provision itself, or a waiver of any
right, power or remedy pursuant to this Agreement or the attached Schedules and
Exhibits.

 

(g)   Notices. All notices, requests, consents and other communications required
or permitted under this Agreement shall be in writing and shall be (i)
hand-delivered by messenger or courier service; (ii) sent by an overnight-mail
service (e.g. FedX or UPS); or (iii) mailed (airmail, if international) by
registered or certified mail (postage prepaid), return receipt requested, and
addressed to:

 

If to Employee:

 

Employee's most current address on file with AXOGEN.

 

 

 

 

If to AXOGEN:

    

With a copy to: AXOGEN Corporation

AXOGEN Corporation

 

13631 Progress Blvd., Ste. 400

13631 Progress Blvd., Ste. 400

 

Alachua, FL 32615

Alachua, FL 32615 Attn: CEO

 

Attn: Human Resources

 

or to such other address as any party may designate by written notice complying
with the terms of this section. Each such notice shall be deemed delivered (a)
on the date delivered, if by personal delivery, or





4

--------------------------------------------------------------------------------

 



 

(b) on the date upon which the return receipt is signed, delivery is refused, or
the notice is designated by the postal authorities as not deliverable, as the
case may be, if mailed.

 

(h)   Governing Law. This Agreement and the attached Schedules and Exhibits and
all transactions contemplated by this Agreement or the attached Schedules and
Exhibits shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of Florida, without regard to principles of
conflicts of laws.

 

(i)   Jurisdiction and Venue. The Parties acknowledge that a substantial portion
of negotiations, anticipated performance and execution of this Agreement and the
attached Schedules and Exhibits occurred, or shall occur, in Alachua County,
Florida, and the Parties irrevocably and unconditionally (a) agree that any
suit, action or legal proceeding arising out of, or relating to, this Agreement
or the attached Schedules and Exhibits shall be brought in the courts of record
of the State of Florida in Alachua County, or the United States District Court,
Northern District of Florida, Gainesville Division; (b) consent to the
jurisdiction of each such court in any such suit, action or proceeding; (c)
waive any objection which they may have to the laying of venue of any such suit,
action or proceeding in any of such courts; and (d) agree that service of any
court paper may be effected on such party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws or
court rules in said state.

 

(j)   Remedies Available to Either Party Cumulative. No remedy conferred upon
any party pursuant to this Agreement (or the attached Schedules and Exhibits) is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
pursuant to this Agreement (or the attached Schedules and Exhibits) now or
hereafter existing at law or in equity or by statute or otherwise. No single or
partial exercise by any party of any right, power or remedy pursuant to this
Agreement (or the attached Schedules and Exhibits) shall preclude any other or
further exercise of such right, power or remedy.

 

(k)   Entire Agreement.  This Agreement and the attached Schedules and Exhibits
represents the entire understanding and agreement between the Parties with
respect to the subject matter contained herein and supersedes all other
negotiations, understandings and representations (if any) made by and between
the Parties.

 

(l)    Section and Paragraph Headings. Section and paragraph headings used
throughout this Agreement and the attached Schedules and Exhibits are for
convenience of reference only and in no way define, limit or describe the scope
or intent of this Agreement or the attached Schedules and Exhibits.

 

(m)  Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The Parties acknowledge that each party contributed to its negotiations and is
equally responsible for its preparation.

 

(n)   Section 409A of the Code. Notwithstanding any provision of this Agreement
to the contrary, this Agreement is intended to meet the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the "Code") to the extent
applicable, the Parties intend to administer this Agreement in a manner that is
consistent with those requirements or an exception thereto, and this Agreement
shall be construed and interpreted in accordance with such intent. Any payments
that are considered deferred compensation under Section 409A of the Code and
that are paid to a "specified employee" (as defined in Section 409A of the Code)
upon separation from service shall be subject to a six (6) month delay, if
required by Section 409A of the Code. If required by Section 409A of the Code,
any amounts otherwise payable during the six (6) month period that commences on
and follows the Employee's termination date shall be paid in one lump sum amount
on the first payroll date following the six (6) month period following the
Employee date of termination (or within thirty (30) days of the Employee's
death, if earlier). For purposes of Section 409A of the Code, all payments to be
made upon a termination of employment under this Agreement may only be made upon
a "separation from service" (within the meaning of such term under Section 409A
of the Code). Each payment made under this Agreement shall be treated as a
separate payment. In no event shall the Employee, directly or indirectly,
designate the calendar year of a payment. All reimbursements under this
Agreement shall be provided in a manner that complies with Section 409A of the
Code, if applicable. If required by regulations or other guidance issued under
Section 409A of the Code or a court of competent jurisdiction, the provisions
regarding payments hereunder shall be amended to provide for such payments to be
made at the time allowed under such regulations, guidance or authority

 





5

--------------------------------------------------------------------------------

 



 

that most closely achieves the intent of this Agreement.

 

(o)   Liability Insurance. AXOGEN shall cover, at its sole cost and expense, the
Employee under directors and officers liability insurance both during the term
of this Agreement and for the one year period following the termination of this
Agreement, in the same amount and to the same extent as AXOGEN covers its
officers and directors.

 

[Signature Page Follows]

 





6

--------------------------------------------------------------------------------

 



 

EMPLOYEE AND AXOGEN have executed this Agreement as of the 4th day of September
2018.

 

 

 

AXOGEN CORPORATION

 

 

 

 

 

 

 

 

/s/Karen Zaderej

 

 

Name: Karen Zaderej

 

 

Title:  Chairman, CEO and President

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/Angelo Scopelianos, PhD

 

 

Angelo Scopelianos, PhD

 

 



7

--------------------------------------------------------------------------------

 



 

SCHEDULE AND EXHIBIT LIST

 

Schedule 1 Duties of Employee

 

Schedule 2 Compensation and Benefits

 

Exhibit A - CONFIDENTIALITY, INTELLECTUAL PROPERTY,

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 





S-1

--------------------------------------------------------------------------------

 



SCHEDULE 1 DUTIES OF EMPLOYEE

 

The duties of Employee with AXOGEN CORPORATION ("AXOGEN" or "Employer") are as
follows:

 

1.         Employee's Title: AXOGEN hereby employs Employee as Vice President of
Research and Development, which title may change at AXOGEN's discretion.

 

2.         Employee's Duties: During employment with AXOGEN, Employee's duties
will include, without limitation, the following:

 

(a)    Description of Duties. Employee shall perform all duties in connection
with Employee's position, or as otherwise designated by AXOGEN, including,
without limitation, the following duties:

 

·



Manage and promote development of new, innovative products in partnership with
the marketing team from concept through regulatory approval and
commercialization.

·



Continue to expand the R&D pipeline by developing new applications for current
products and new products through innovation and with the goal of timely
introductions of new products to the global market.

·



Expand the base of science by pursuing grants for basic research.

·



Recruit appropriate talent to accomplish current product development initiatives
and to advance AXOGEN’s growth capability and operational efficiency to position
it well for the future.

·



Develop productive relationships with marketing, sales and other functional
leaders and teams, as well as, strategic partners and other business leaders to
leverage their expertise and ensure alignment on AXOGEN’s strategy and mission.

·



Develop and implement internal product development processes in order to meet
product development timelines and deliver on commitments.  Establish and manage
processes to be in compliance with GMP, GLP (as needed), design control and
other regulatory requirements.  Support and lead organization to remain in
compliance with AXOGEN policies and procedures.

·



Plan and executes R&D/product development initiatives.

·



Plan, organize, and supervise the work of a staff of scientists, engineers and
technicians.  Recruit others to execute the 5 year strategic plan.

·



Evaluate progress and results obtained, recommend changes to achieve objectives
when needed.

·



Oversee and manage intellectual property portfolio with internal and external
resources.

·



Conceptualize, establish and document the Companies’ technology platforms and
next generation products.

·



Contribute to, and support, the overall AXOGEN vision and strategy as member of
the Executive Team.

·



Manage within an expected budget.

·



Develop and manage relationships with scientific and medical experts in the area
of peripheral nerve repair worldwide.

 

(b)     Report to AXOGEN Designated Manager.   Employee shall report to the CEO
of AXOGEN.

 

(c)     No Other Business Activities.

 

(i)    Employee shall devote Employee's entire professional time, energy and
skill to the performance of Employee's duties pursuant to the Agreement, the
service of AXOGEN, and promotion of AXOGEN's interests. The Parties agree that
Employee may not during Employee's employment, except as permitted in writing by
AXOGEN, be engaged in any other business activity, whether or not such activity
is pursued for gain, profit, or other pecuniary advantage including, without
limitation, management or management consulting activities.

 





S-2

--------------------------------------------------------------------------------

 



 

(ii)    Notwithstanding the preceding subsection, Employee may invest Employee's
personal assets in businesses or real estate that are not in competition with
AXOGEN or are in publicly traded entities where the form or manner of such
investment will not require services on the part of Employee, and in which
Employee's participation is solely that of a passive investor.

 





S-3

--------------------------------------------------------------------------------

 



SCHEDULE 2 COMPENSATION AND BENEFITS

 

Subject to the terms and conditions of the Executive Employment Agreement (the
"Agreement"), Employee may be entitled to receive from AXOGEN Corporation
("AXOGEN" or "Employer") the following compensation and benefits:

 

1.



Base Salary.

 

(a)           Amount.   Employee's salary during employment with AXOGEN will be
at the rate of $355,000 (Three Hundred Fifty-five Thousand Dollars) annually,
(the "Base Salary") effective upon execution and delivery of the Agreement and
Employee's first day of employment with AXOGEN.

 

(b)           Payment. The Base Salary shall be payable in accordance with the
existing payroll practices of AXOGEN, which practices may be changed by AXOGEN
from time to time at its sole discretion. The Base Salary shall be subject to
all appropriate withholding taxes.

 

(c)           Review of Base Salary. The Base Salary shall be reviewed by AXOGEN
on an annual basis; however, AXOGEN reserves the right to increase or decrease
the Base Salary at any time during the employment relationship in its sole
discretion.

 

(d)           Additional Compensation. In addition to the Base Salary, Employee
may also be eligible to receive stock options, benefits, paid vacations and
holidays during Employee's Employment.

 

2.          Business Expenses and Reimbursements. Employee shall be eligible for
reimbursement by AXOGEN in accordance with AXOGEN's normal reimbursement
practices for ordinary and necessary business expenses incurred by Employee in
the performance of Employee's duties for AXOGEN, so long as Employee timely
submits to AXOGEN accurate invoices and receipts of all expenses submitted for
reimbursement pursuant to this section. Employee will be provided an annual
commuting allowance during his employment of $65,000 paid bi-weekly.

 

3.          Benefits. Employee will be permitted to participate in such benefit
plans of AXOGEN that may be in effect from time to time, to the extent Employee
is eligible under the terms of those plans. Nothing herein shall be construed to
require AXOGEN to institute or continue any particular plan or benefit. AXOGEN
reserves the right to add, change, or eliminate any benefits at any time at its
sole discretion.

 

4.          Vacations and Holidays. Employee will be entitled to paid vacation
of 4 weeks per calendar year, prorated the first calendar year of employment and
holidays in accordance with the holiday policies of AXOGEN in effect for its
employees from time to time. Vacation must be taken by Employee at such time or
times as reasonably approved by AXOGEN.

 

5.         Bonus.

 

(a)          Calculation. During the Employment Period, Employee may receive a
bonus based on an AXOGEN bonus plan, as determined by AXOGEN in its sole
discretion. Bonus for 2018 will be pro­ rated based on Employee start date and
his target rate set at 45% of salary subject to the conditions of such bonus as
established by the AXOGEN Board of directors.

 

(b)         Payment. The Bonus if paid shall be paid in accordance with, and
subject to, the normal payroll policies of AXOGEN with respect to similar forms
of compensation, including, without limitation, being subject to all appropriate
withholding taxes.

 

6.         Compensation Review. AXOGEN shall, from time to time, but no less
frequently than annually, review Employee's compensation (including benefits)
and may, in its sole discretion, increase, or decrease, or eliminate any or all
of the benefits. Any such increase or decrease in the compensation package shall
be valid only if in writing, executed by a duly authorized officer of AXOGEN,
and such writing shall constitute an amendment to this Paragraph 6 (and to the
Agreement and any applicable Schedules or Exhibits) solely as to the benefits,
without waiver or modification of any other terms, conditions or provisions of
the Agreement.

 

7.          No Other Compensation. Employee agrees that the compensation and
benefits set forth in the Agreement, this Schedule 2,  the employee stock option
agreement with respect to 40,000 shares of common stock and performance stock
unit agreement for 5,500 shares of even date herewith are the sole and exclusive
compensation and benefits to which





S-4

--------------------------------------------------------------------------------

 



 

Employee is entitled pursuant to the Agreement, this Schedule 2 and the stock
option and performance stock unit agreements, and that Employee shall have no
rights to receive any other compensation or benefits of any nature from AXOGEN.

 

 



S-5

--------------------------------------------------------------------------------

 



 

EXHIBIT A OF EMPLOYMENT AGREEMENT

 

(Document Content on Following Page)

 





A-1

--------------------------------------------------------------------------------

 



CONFIDENTIALITY, INTELLECTUAL PROPERTY,

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement (this “Agreement”) is effective as of September 4,
2018 (the “Effective Date”) by and between AxoGen Corporation, having a place of
business at 13631 Progress Blvd., Suite 400, Alachua, FL 32615 (“AxoGen”) and
Angelo Scopelianos, PhD (“Employee”).  AxoGen and Employee may each be referred
to herein as a “Party” and collectively as the “Parties”.

 

RECITALS

WHEREAS, AxoGen is a global leader in developing, marketing, selling and
distributing surgical solutions for peripheral nerve damage or discontinuity and
has spent substantial time, resources and monies developing its Confidential
Information (as defined below);

WHEREAS, Employee has accepted employment with or is currently an employee of
AxoGen who will or does, as the case may be, receive certain compensation and
other employment-related benefits from AxoGen in return for Employee performing
Employee’s job duties and responsibilities;

WHEREAS, during Employee’s employment Employee will be provided with
periodically supplemented training in AxoGen’s methodologies for developing,
marketing, selling and/or distributing AxoGen’s products;

WHEREAS, during Employee’s employment Employee will be engaged in the
development, marketing, sale, and/or distribution of AxoGen’s products
throughout the United States;

WHEREAS, during Employee’s employment Employee will be provided with
periodically supplemented Confidential Information, including trade secrets, as
well as the opportunity to contribute to the creation and/or maintenance of
Confidential Information;

WHEREAS, Employee recognizes that AxoGen’s Confidential Information is an
important and valuable asset to AxoGen and that AxoGen has a legitimate business
interest in protecting these assets;

WHEREAS, Employee recognizes that AxoGen’s relationships with AxoGen Customers
and its goodwill AxoGen customers are important and valuable assets to AxoGen
and that AxoGen has a legitimate business interest in protecting those assets;
and

WHEREAS, in consideration for Employee’s initial employment or continued
employment, as the case may be, with AxoGen, Employee agrees to abide by the
terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, including initial or continued
employment, the receipt and sufficiency of which are hereby acknowledged, the
Parties to this Agreement hereby agree as follows:

 

 

1.          DEFINITIONS.

The following terms, when used in this Agreement with initial capital letters,
shall have the respective meanings set forth in this Section 1.

 “AxoGen Customers” means accounts, customers, physicians, hospitals, acute
surgical care centers, group purchasing organizations, integrated delivery
networks or other clients that: (a) have purchased AxoGen products during the
prior one (1) year; or (b) have received or requested a proposal to purchase
AxoGen products during the prior one (1) year.





A-2

--------------------------------------------------------------------------------

 



“Competing Organization” means any person or organization which is engaged in or
about to become engaged in research on, consulting regarding, or development,
production, marketing or selling of a Competing Product including, but not
limited to, the organizations identified on Schedule 1 attached hereto.

“Competing Product” means any product, process, technology, machine or invention
of any person or organization other than AxoGen in existence or under
development which is similar to, resembles, competes with, is substitutable for,
or is intended to be similar to, resemble, compete with, or be substitutable for
a product, process, technology, machine or invention of AxoGen.

“Confidential Information” means AxoGen’s confidential, proprietary, trade
secret or any other non-public information, including without limitation: (a)
AxoGen Customers; (b) actual or potential vendors, suppliers, distributors or
referral sources; (c) products, product know-how, product manufacturing and
distribution systems and processes, product technology, product development
plans and strategies; (d) marketing and sales strategies and plans, product
pricing policies, offerings and structures; (e) business and financial
information of a non-public nature (e.g., strategy plans, forecasts, budgets);
(f) employee, personnel or payroll policies, records and information; (g)
corporate development strategies including acquisitions, divestitures, growth
plans and other plans; (h) inventions, research and development activities; and
(i) information disclosed to AxoGen in confidence belonging to third
parties.  Confidential Information does not include information that is or
becomes part of the public domain through no fault of Employee.

“Copyrightable Works” means all works of authorship, fixed in any tangible
medium of expression known or later developed, including but not limited to
writings, reports, articles, white papers, compilations, summaries, graphics,
computer programs, user interfaces, drawings, designs, documentation and
publications.

“Intellectual Property” means all inventions, patents, patent applications,
designs, discoveries, ideas, innovations, improvements, know-how, trade secrets,
methods, processes, specifications, procedures, trademarks, certifications, and
invention disclosures, whether patentable or not.

“Material Contact” means (i) any interaction between Employee and an AxoGen
Customer which takes place in an effort to establish, maintain, and/or further a
business relationship on behalf of AxoGen, (ii) any AxoGen Customer whose
dealings with AxoGen were coordinated or supervised by Employee, (iii) any
AxoGen Customer about whom Employee obtained Confidential Information in the
ordinary course of business as result of Employee’s association with AxoGen, or
(iv) any AxoGen Customer who receives product or services from AxoGen, the sale
or provision of which results or resulted in compensation, commissions or
earnings for Employee, all within the last year of Employee’s employment with
AxoGen (or during Employee’s employment if employed less than a year).

 

 

2.           CONFIDENTIAL INFORMATION AND PROPERTY.

2.1.       Non-Disclosure of Confidential Information.  Employee acknowledges
that the Confidential Information is of great value to AxoGen, that AxoGen has
legitimate business interests in protecting its Confidential Information, and
that the disclosure to anyone not authorized to receive such information,
including any Competing Organization, will cause irreparable injury to
AxoGen.  Employee agrees: (a) not to make use of the Confidential Information
for any purpose other than is necessary to perform Employee’s duties while an
employee of AxoGen; and (b) not to disclose, use, disseminate, identify, or
publish Confidential Information for five (5) years after the termination of
Employee’s employment with AxoGen for any reason.  Notwithstanding the
foregoing, Employee agrees not to, and shall not for any reason disclose, use,
disseminate, identify or publish Confidential Information that is an AxoGen
trade secret, as long as that Confidential Information remains a trade secret
and does not become publicly known through no fault of Employee.

2.2.       Return of Confidential Information and AxoGen Property. Upon
termination of Employee’s employment with AxoGen for any reason, or at any time
as AxoGen requests, Employee will promptly return to AxoGen all Confidential
Information and other tangible property that belongs to AxoGen in Employee’s
possession; such tangible property includes but is not limited to: all keys and
security and credit cards; all products,





A-3

--------------------------------------------------------------------------------

 



product samples, computers, cellular phones and other electronic devices; and
all customer and account files, price lists, product information, training
manuals, advertising and promotional materials, handbooks and polices (in
physical or electronic format).  Employee shall not retain possession of any
copies of correspondence, memoranda, reports, notebooks, drawings, photographs
notes, research and scientific data, and tangible communications concerning the
same, or other documents in any form whatsoever (including information contained
in computer memory or any portable storage device (e.g., a “thumb drive”)
relating in any way to the Confidential Information obtained by or entrusted to
Employee during Employee’s employment with AxoGen.

2.3        Defend Trade Secrets Act.  Pursuant to the Defend Trade Secrets Act
of 2016, 18 U.S.C. §1833, Employee acknowledges that Employee shall not have
criminal or civil liability under any federal or state trade secret law for the
disclosure of a trade secret that (A) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, if Employee files a lawsuit for retaliation by AxoGen for reporting a
suspected violation of law, Employee shall not have criminal or civil liability
under any federal or state trade secret law if Employee discloses the trade
secret to Employee’s attorney and (X) files any document containing the trade
secret under seal and (Y) does not disclose the trade secret, except pursuant to
court order.

3.           RESTRICTIVE COVENANTS.

3.1.       Employee Acknowledgment.

(a)         Employee acknowledges that: (a) Employee’s position and employment
with AxoGen gives Employee access to and knowledge of AxoGen Customers and its
vendors, suppliers, distributors or referral sources (collectively, “AxoGen
Business Partners”), which represent important and unique business assets that
have resulted from a significant investment of time, resources and monies by
AxoGen; (b) Employee would cause AxoGen great loss, damage and immediate
irreparable harm if Employee were to engage in unfair or unlawful competitive
activity by improperly using or disclosing any information related to AxoGen
Business Partners for Employee’s own benefit or for the benefit of any Competing
Organization.

(b)         Employee acknowledges and agrees that the restrictions contained in
this Section 3, are reasonable and necessary to protect AxoGen’s legitimate
business interests, promote and protect the purpose and subject matter of this
Agreement and Employee’s employment, and deter any potential conflict of
interest. Employee agrees that Employee knows of no reason why any restriction
contained in this Section 3 is not reasonable and enforceable and that all such
restrictions are necessary and reasonable to protect AxoGen’s
interests.   Employee also acknowledges and agrees that the restrictions
contained in this Section 3 will not impair or infringe upon Employee’s right to
work or earn a living when Employee’s employment with AxoGen ends.

3.2        Non-Compete.

 

(a)         During Employee’s employment with AxoGen and for a period of one (1)
year following the termination of Employee’s employment with AxoGen for any
reason, Employee will not work for (as an employee, consultant, contractor,
agent or otherwise) or render services directly or indirectly to any Competing
Organization whereby the services Employee would provide for, to, or on behalf
of the Competing Organization (i) are the same as or similar to those services
that Employee provided for, to, or on behalf of AxoGen during Employee’s
employment, (ii) involve the development, sale, marketing, or distribution of a
Competing Product, or (iii) could enhance the use or marketability of a
Competing Product. This restriction covers (i) the United States, (ii) any state
or territory in which AxoGen is engaged in its business at the time of and
during the year prior to Employee’s separation from AxoGen, and (iii) any state
or territory in which Employee was providing services for AxoGen at the time of
and during the year prior to Employee’s separation from the Company.

(b)         The restrictions herein shall not prohibit Employee from accepting
employment with a Competing Organization whose business is diversified and which
is, as to that part of its business in which Employee accepts employment, not a
Competing Organization. If Employee accepts employment with a Competing
Organization,





A-4

--------------------------------------------------------------------------------

 



Employee will provide AxoGen written assurances satisfactory to AxoGen that
Employee will not render services, directly or indirectly, for the time period
herein in connection with any Competing Product.

 

3.3        Non-Solicitation of Employees and AxoGen Business Partners.

 

(a)         During Employee’s employment with AxoGen and for a period of two (2)
years following the termination of Employee’s employment with AxoGen for any
reason, Employee will not in any capacity, directly or indirectly, solicit,
induce or influence, or attempt to solicit, induce or influence, any person
engaged as an employee, independent contractor, or agent of AxoGen to terminate
his or her employment and/or business relationship with AxoGen or do any act
which may result in the impairment of the relationship between AxoGen and its
employees, independent contractors or agents.

(b)         During the term of Employee’s employment with AxoGen and for a
period of one (1) year following the termination of Employee’s employment with
AxoGen for any reason, Employee will not in any capacity, directly or
indirectly: (i) solicit, contact, accept solicited business from, provide
competitive services to, or sell any Competing Product to an AxoGen Customer;
(ii) divert, entice or otherwise take away from AxoGen the business or patronage
of any AxoGen Business Partner; or (iii) solicit or induce any AxoGen Business
Partner to terminate or reduce its relationship with AxoGen or otherwise
interfere with AxoGen’s relationship with any AxoGen Business Partner.  This
restriction applies only to those AxoGen Customers and AxoGen Business Partners
with whom Employee had Material Contact.

 

3.4        New Employer Notification.  To enable AxoGen to monitor Employee’s
compliance with the obligations set forth in this Agreement, Employee agrees to
notify AxoGen in writing before commencing employment with a new employer; such
notification shall include the identify of Employee’s new employer, job title
and responsibilities.  Employee will continue to notify AxoGen, in writing, any
time Employee accepts or changes employment during the time periods set forth in
this Section 3. Employee agrees that AxoGen is permitted to contact any new or
prospective employer regarding Employee’s obligations owed to AxoGen.

 

3.5        Modification of Non-Compete and Non-Solicitation Provisions.  The
parties agree that a court of competent jurisdiction may modify any invalid,
overbroad or unenforceable term of this Section 3 so that such term, as
modified, is valid and enforceable under applicable law; such court is also
authorized to extend the time periods set forth in this Section 3 for any period
of time in which Employee is in breach of this Agreement or as necessary to
protect the legitimate business interests of AxoGen. If a court of competent
jurisdiction determines that any term of this Section 3 is invalid, overbroad,
or unenforceable, in whole or in part, and cannot be modified as set forth in
the prior sentence to make such term valid and enforceable under applicable law,
the Parties agree that any such term, in whole or in part as the case may, shall
be severable and the remainder of this Section 3 and this Agreement shall
nevertheless be enforceable and binding on the Parties.

4.           INVENTIONS.

4.1.       Disclosure of Developments.  Employee agrees that during and
subsequent to Employee’s employment with AxoGen, Employee will promptly disclose
and furnish complete information to AxoGen relating to all inventions,
improvements, modifications, discoveries, methods and developments, whether
patentable or not, made or conceived by Employee or under Employee’s direction
during Employee’s employment whether or not made or conceived during normal
business hours or on AxoGen premises.

4.2        Ownership of Intellectual Property.

(a)         Employee agrees to assign and hereby does assign to AxoGen all
right, title and interest including goodwill and intellectual property rights
worldwide in and to any and all Intellectual Property made, conceived,
developed, reduced to practice or authored by Employee alone or with others for
Employer during the course of Employee’s employment, whether conceived,
developed or reduced to practice, which are within the scope of AxoGen’s actual
or anticipated research and development business.

(b)         AxoGen’s rights in Section 4.2(a) above shall not apply to any
Intellectual Property conceived and developed without the use of AxoGen’s
equipment, supplies, facilities and trade secret information and which





A-5

--------------------------------------------------------------------------------

 



was developed entirely on Employee’s own time, or prior to employment by AxoGen
or is subject to the ownership rights of others (such as Employee’s prior
employer), unless (a) the Intellectual Property relates (i) directly to AxoGen’s
business; (ii) to AxoGen’s actual or anticipated research and development; (iii)
the Intellectual Property results from or relates to any work performed by
Employee for AxoGen.

(c)         Employee agrees that AxoGen shall have a non-exclusive, fully
paid-up, sublicensable, irrevocable worldwide license to use for all purposes
any Intellectual Property within the scope of AxoGen’s actual or anticipated
business but not assigned to AxoGen pursuant to Section 4.2(b), unless such a
license is prohibited by statute or by a court of last resort and competent
jurisdiction.

4.3        Copyrightable Works.  Employee acknowledges that all Copyrightable
Works shall to the fullest extent permissible be considered “works for hire” in
the United States as defined in the U.S. Copyright Laws and in any other country
adhering to the “works made for hire” or similar notion.  All such Copyrightable
Works shall from the time of creation be owned solely and exclusively by AxoGen
throughout the world.  If any Copyrightable Work or portion thereof shall not be
legally qualified as a work made for hire in the United States or elsewhere or
shall subsequently be held to not be a work made for hire, Employee agrees to
assign and does hereby assign to AxoGen all Employee’s right, title and interest
to the Copyrightable Works and all registered and applied for copyrights
therein.  Employee hereby waives any moral rights which Employee may hold in any
existing or future Copyrightable Works or other Intellectual Property as an
author worldwide and hereby consents to any action of AxoGen that would violate
its moral rights in the absence of such consent.

4.4        License. In the event that any of the rights in any Copyrightable
Works or other Intellectual Property (“Intellectual Property Rights”) cannot be
transferred to AxoGen pursuant to the terms of this Agreement, Employee hereby
(i) unconditionally and irrevocably waives the enforcement of any Intellectual
Property Rights retained by Employee, and all claims and causes of action of any
kind against AxoGen with respect to those rights; and (ii) grants to AxoGen an
irrevocable, perpetual, fully paid-up, transferable, sublicensable,
royalty-free, exclusive worldwide right and license to use, reproduce,
distribute, display, perform, prepare derivative works of, modify, enforce, and
otherwise use and exploit all or any portion of such existing and future
Intellectual Property Rights.

 

4.5        Causes of Action. Employee further irrevocably assigns to AxoGen all
causes of action, including accrued, existing and future causes of action,
arising out of or related to the Intellectual Property Rights.

4.6        Cooperation.  When requested to do so by AxoGen, either during or
subsequent to Employee’s employment with AxoGen, Employee shall: (a) execute all
documents requested by AxoGen for the vesting in AxoGen of the entire right,
title and interest in and to the Intellectual Property and Confidential
Information, and all patent, copyright, trademarks or other applications filed
and issuing on the Intellectual Property; (b) execute all documents requested by
AxoGen for filing and obtaining of patents, trademarks or copyrights; and (c)
provide assistance that AxoGen reasonably requires to protect its right, title
and interest in the Intellectual Property and Confidential
Information.  Employee acknowledges that the obligations herein shall continue
beyond the termination of Employee’s employment with AxoGen with respect to
Intellectual Property conceived, authored or made by Employee during Employee’s
period of employment and shall be binding on Employee’s executors,
administrators or other legal representatives.

4.7        Prior Intellectual Property.  Attached as Schedule 2 is a complete
list, if any, of all of Employee’s Intellectual Property made, conceived or
first reduced to practice by Employee, alone or jointly with others, prior to
Employee’s employment with AxoGen (“Prior Intellectual Property”).  If in the
course of Employee’s employment with AxoGen Employee incorporates into an AxoGen
product, process or machine any Prior Intellectual Property, then Employee
hereby grants, and agrees to grant, AxoGen a non-exclusive, royalty-free,
irrevocable, perpetual, transferable, sublicensable worldwide license to make,
modify, use and sell such Prior Intellectual Property as part of or in
connection with such product, process or machine. Notwithstanding the foregoing,
Employee agrees not to, and shall not, use at or on behalf of AxoGen any Prior
Intellectual Property that would be in violation of Section 5.3 of this
Agreement.





A-6

--------------------------------------------------------------------------------

 



 

5.           EMPLOYEE REPRESENTATIONS.

5.1.      Performance.  During Employee’s employment with AxoGen, Employee shall
devote Employee’s best efforts, attention and energies to the performance of
Employee’s duties as an employee of AxoGen.

5.2        Code of Conduct; Conflicts of Interest.  Employee agrees to adhere to
AxoGen’s Code of Conduct, including but not limited to the provisions regarding
Conflicts of Interest.  Employee will not engage in any activity or have any
outside interest that could interfere with the satisfactory performance of
Employee’s duties or be detrimental to AxoGen or be engaged in any other
occupation or activity that conflicts with Employee’s obligations to
AxoGen.  Employee agrees to promptly notify AxoGen of any potential conflict of
interest.

5.3.       Agreements with Prior Employers.  Employee has not signed any
non-competition, non-solicitation, or other agreement that Employee has not
disclosed to AxoGen that prohibits Employee from being employed by AxoGen, fully
performing Employee’s duties or fully providing services to or on behalf of
AxoGen during Employee’s employment or assigning works and ideas to AxoGen
(“Prior Non-Compete Agreement”).  Employee has not and will not disclose to
AxoGen or use for AxoGen’s benefit any information that to Employee’s knowledge
is proprietary or confidential to any of Employee’s prior employers without
proper consent from the prior employer.  If Employee has signed a Prior
Non-Compete Agreement with a prior employer, Employee has provided a copy of
such agreement to AxoGen’s Human Resources Department under separate cover.

5.4        At-Will Employment.  Employee acknowledges that this Agreement does
not obligate Employee to remain employed by AxoGen nor does it confer upon
Employee the right to continued employment by AxoGen.  Employee and AxoGen each
have the right to terminate the employment relationship at any time, for any
reason or no reason, with or without notice and with or without cause.

6.           MISCELLANEOUS.

6.1.       Inside Information.  Employee hereby acknowledges that Employee is
aware (and that Employee’s representatives who are apprised of this matter have
been advised) that the United States securities laws prohibit Employee and any
person or entity that has received material non-public information about AxoGen
from Employee (“Inside Information”) from purchasing or selling securities of
AxoGen or from communicating such information to any person under circumstances
under which such other person may purchase or sell securities of AxoGen.

 

6.2        Essence of the Agreement.  The restrictive covenants set forth in
Sections 2-4 are the essence of this Agreement and they shall be construed as
agreements independent of (i) any other agreements, or (ii) any other provision
in this Agreement.  The existence of any claim or cause of action of Employee
against AxoGen, whether predicated on this Agreement or otherwise, regardless of
who was at fault and regardless of any claims that either Employee or AxoGen may
have against the other, will not constitute a defense to the enforcement by
AxoGen against Employee of the restrictive covenants set forth in Sections
2-4.  AxoGen shall not be barred from enforcing the restrictive covenants set
forth in Sections 2-4 by reason of any breach of (i) any other part of this
Agreement, or (ii) any other agreement with Employee.

 

6.3.       Entire Agreement; Prior Agreements.  This Agreement including its
Schedules sets forth the entire agreement between the Parties as it relates to
the subject matter of this Agreement; this Agreement supersedes and replaces
prior agreements between Employee and AxoGen with respect to the subject matter
addressed in the Agreement.  The provisions of this Agreement shall not be
amended, supplemented, waived or changed orally; any such alteration shall only
be valid through a written amendment to this Agreement signed by both Parties.

6.4        Severability.  This Agreement shall be enforceable to the fullest
extent allowed by law.  In the event that a court holds any provision of this
Agreement to be invalid or unenforceable, the Parties agrees that, if allowed by
law, that provision shall be deemed severable from the remainder of this
Agreement, and the remaining provisions contained in this Agreement shall be
construed to preserve to the maximum permissible extent the intent and purposes
of this Agreement.





A-7

--------------------------------------------------------------------------------

 



 

6.5.       Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties, their successors and assigns.  This Agreement may not be
assigned by Employee.

6.6.       Injunctive Relief.  Employee acknowledges that because of the
difficulty of measuring economic losses to AxoGen as a result of a breach or
threatened breach of any of the covenants in this Agreement, and because of the
immediate and irreparable damage that would be caused to the Company and for
which monetary damages would not be a sufficient remedy and which harm would not
be fully or adequately compensated by recovery of damages alone, the Parties
agree that, in addition to all other remedies or damages that may be available
to AxoGen hereunder and at law or in equity,  in the event of a breach or a
threatened breach by Employee of any covenants in this Agreement, AxoGen shall
be entitled to specific performance and injunctions restraining such breach,
without being required to post any bond or other security.

 

6.7.       Disputes and Litigation.  In the event of any dispute or litigation
between or among the Parties with respect to this Agreement, the prevailing
party shall be entitled to its costs and expenses, including reasonable
attorneys’ fees and costs.

 

6.8.       Governing Law; Jurisdiction and Venue and Waiver of Jury Trial.  This
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Florida. The Parties acknowledge that a substantial
portion of the negotiations, anticipated performance and execution of this
Agreement occurred or shall occur in Alachua County, Florida.  The Parties
further agree that in any dispute between them relating to this Agreement,
exclusive venue shall be in the Circuit Court of the Eighth Judicial Circuit, in
and for Alachua County, Florida, or the United States District Court, Northern
District of Florida, Gainesville Division.  Each of the Parties hereby consents
to the exclusive jurisdiction of such courts in any such civil action or legal
proceeding and waives any objection to the venue of or jurisdiction in any such
civil action or legal proceeding in such courts.  Service of any court paper may
be effectuated on such Party by mail, as provided in this Agreement, or in such
other manner as may be provided under applicable laws, rules of procedure or
local rules.  The Parties further agree to waive any right to a trial by jury
should any action be brought to enforce this Agreement.

 

6.9.       Counterparts; Transmission.  This Agreement may be executed in one or
more counterparts, each of which shall be considered one and the same
document.  This Agreement may be executed by facsimile or electronic
transmission.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date.

 

 

 

 

 

AXOGEN CORPORATION

    

EMPLOYEE

 

 

 

By

/s/Karen Zaderej

 

/s/Angelo Scopelianos, PhD

 

 

 

Name: Karen Zaderej

 

Name: Angelo Scopelianos, PhD

 

 

 

Title: Chairman, CEO and President

 

 

 





A-8

--------------------------------------------------------------------------------

 



Schedule 1

 

Competing Organizations

 

Amniox Medical Inc.

Applied Biologics Inc.

Baxter International, Inc.

Checkpoint Surgical Inc.

Guangzhou Zhongda Medical (China)

Integra LifeSciences Inc.

Medovent GmbH

MiMedx Group Inc.

Neuraptive Therapeutics

Polyganics B.V.

Stryker Corporation

Vivex Biomedical Inc.

 





A-9

--------------------------------------------------------------------------------

 



Schedule 2

 

List of Prior Intellectual Property

 

A-10

--------------------------------------------------------------------------------